Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 1 of 12

EXHIBIT A
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WOODHULL FREEDOM
FOUNDATION, HUMAN RIGHTS
WATCH, ERIC KOSZYK,

JESSE MALEY a/k/a ALEX
ANDREWS, and THE INTERNET
ARCHIVE,

Plaintiffs,
Case No. 18-cv-01552 (RJL)
v.

UNITED STATES OF AMERICA
and JEFFERSON B. SESSIONS,
in his Official Capacity as
ATTORNEY GENERAL OF

THE UNITED STATES,

Defendants.

 

ee A ee ee ee ee eee ee ee ee ee ee ee

DECLARATION OF KATE D’ADAMO

Pursuant to 28 U.S.C. § 1746, I, KATE D’ADAMO, hereby declare as follows:

1. The facts contained in the following affidavit are known to me of my own
personal knowledge, and if called upon to testify, I could and would competently do so. Iam a
sex worker rights advocate who for more than 12 years has focused on economic justice, anti-
policing and incarceration and public health issues related to sex work. I recetved a bachelor of
arts degree in political science in 2006 from California Polytechnic State University, San Luis
Obispo and a master’s degree in international affairs in 2012 from The New School University.

2. The Allow Victims to Fight Online Sex Trafficking Act (“FOSTA”) has resulted

in the loss of online platforms and other digital services that sex workers rely upon to stay safe
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 3 of 12

and share information. As discussed below, sex workers have been harmed by the loss of these
services.

History of Sex Worker Advocacy

3. I am a partner at Reframe Health and Justice, a consulting collective which works
on issues related to harm reduction and criminal-legal reform, especially in forms which
predominantly impact women and femmes. My previous work includes serving as the National
Policy Advocate at the Sex Workers Project at the Urban Justice Center. In that position, I
focused on laws, policies and advocacy surrounding individuals who trade sex, including the
criminalization of sex work, anti-trafficking policies, and HIV-specific laws.

4, Prior to joining the Sex Workers Project, I was a community organizer and
advocate with the Sex Workers Outreach Project and Sex Workers Action New York. In this
role, I developed programming to promote community building, provided peer support and
advanced political advocacy to support the rights and well-being of people engaged in the sex
trade both on and off the job.

5. I have has also participated in coalitions such as the Human Rights for All
campaign, which sought to incorporate sex worker rights within the Universal Periodic Review,
and was a founding member of the Persist Health Project, a community-based health program for
people who trade sex.

6. As part of my advocacy for sex workers’ rights, I worked with a broader coalition
to oppose the Allow State and Victims to Fight Online Sex Trafficking Act (H.R. 1865)
(“FOSTA”) and the Stop Enabling Sex Traffickers Act (S. 1693) (‘SESTA”) as they moved
through Congress. I previously served as a member of the board of directors of Plaintiff

Woodhull Freedom Foundation.
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 4 of 12

Creation of Survivors Against SESTA website

7, Along with a coalition of other sex worker advocates, sex workers, and their
allies, I helped create the website Survivors Against SESTA, www.survivorsagainstsesta.org.
The coalition who created Survivors Against SESTA were concerned about the impact the law
would have on sex workers and the websites and other online services they rely upon to stay
safe. The website was created to support sex workers, to disseminate information about the bill
and potential advocacy that individuals could engage in, and to gather and post information
about sex workers’ legal rights and how they can work safely.

8. The organizers of Survivors Against SESTA also held multiple calls with
members of the sex worker community throughout the United States to disseminate the
information we had collected. Additionally, advocates, both in association with Survivors
Against SESTA and independently, organized know your rights trainings and community meet-
ups in multiple cities with the goal of sharing information about the then-pending legislation and
connecting organizers with people who would affected by the law.

9. The organizers of Survivors Against SESTA arranged the first national sex
worker lobby day on June 1. Dozens of sex workers and their allies traveled to Washington, D.C.
to meet with their representatives’ offices. At the same time, advocates in cities throughout the
country hosted events to help with education and outreach for sex workers’ rights. On June 2, sex
workers and their allies arranged rallies and marches in 15 cities across the country.

10. Survivors Against SESTA also decided to document some of the impact of the
legislation. Even before FOSTA became law, the creators of Survivors Against SESTA and the
broader community advocating on behalf of sex workers began noticing that certain websites and

online services used by sex workers were changing their policies, removing certain services, or
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 5 of 12

shutting down completely. It appeared to us as though many were doing so out of fear and
uncertainty regarding their potential liability under SESTA. In June 2018, the organizers
announced that we were sunsetting the campaign and website.

FOSTA’s Impact on Services Used by Sex Workers

11. During the period that Survivors Against SESTA was active, it served as a central
location to document FOSTA’s impact on the online services’ reactions to the law. These
changes included:

12. The online classified ads website Craigslist, www.craigslist.com, shut down its
personals section on March 23, publicly attributing the closure to the Senate’s passage of
FOSTA. In a post on its website, Craigslist wrote:

US Congress just passed HR 1865, "FOSTA", seeking to subject websites to

criminal and civil liability when third parties (users) misuse online personals
unlawfully.

Any tool or service can be misused. We can't take such risk without jeopardizing
all our other services, so we are regretfully taking craigslist personals offline.
Hopefully we can bring them back some day.

To the millions of spouses, partners, and couples who met through craigslist, we
wish you every happiness!

See https://www.craigslist.org/about/FOSTA. A true and correct copy is attached as Exhibit 1.
13. Around the same time, Reddit published an announcement that specifically
banned “Paid services involving physical sexual contact.” See
https://www.reddit.com/r/announcements/comments/863xcj/new_addition_ to sitewide rules re
garding the _use/. A true and correct copy is attached as Exhibit 2.
14. _—_ Reddit also began to remove several “‘subreddits” relating to sex, including:
r/Escorts, r/MaleEscorts, r/Hookers, and r/SugarDaddy. Elizabeth Nolan Brown, “Hours After

FOSTA Passes, Reddit Bans ‘Escorts’ and ‘SugarDaddy’ Communities,” REASON (March 22,
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 6 of 12

2018 10:35 am), https://reason.com/blog/2018/03/22/reddit-bans-escort-subreddits. A true and
correct copy is attached as Exhibit 3. The moderator of the r/sexworkers subreddit—which is
described as “a community forum for sex workers, clients, and even those unaffiliated with the
industry to come together and ask questions and share resources”—received a warning that the
subreddit could be shut down if administrators felt that it infringed on Reddit’s new policy. Tina
Horn, “How a New Senate Bill Will Screw Over Sex Workers,” ROLLINGSTONE (March 23,
2018), https://www.rollingstone.com/politics/features/controversial-anti-sex-trafficking-bill-
screw-over-sex-workers-w5 18323. A true and correct copy is attached as Exhibit 4.

15. Additionally, VerifyHim. a tool that helps sex workers avoid abusive clients and
describes itself as “the biggest dating blacklist database on earth,” said at the around same time
that it was “working to change the direction of the site.” Nitasha Tiku, “Craigslist Shuts Personal
Ads For Fear of New Internet Law,” Wired (March 23, 2018),
https://www. wired.com/story/craigslist-shuts-personal-ads-for-fear-of-new-internet-law/. A true
and correct copy is attached as Exhibit 5.

16. Inthe days immediately before and after FOSTA became law, several other
online platforms, websites and services either changed their behavior or shut down entirely.
Some examples include:

e The Google Play Store Google Play updated its policy to ban explicit content such
as “promotional images of sex toys” and “apps that promote escort services.”
https://play.google.com/about/restricted-content/inappropriate-content/sexually-
explicit-content/. Google also began deleting explicit content that users uploaded
to its Google Drive service and also appeared to lock out users from the service.

Samantha Cole, “Sex workers are reporting that their Google Drive files are
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 7 of 12

mysteriously locked or vanishing,” Motherboard (March 21, 2018),
https://motherboard.vice.com/en_us/article/9kgwnp/porn-on-google-drive-error.
A true and correct copy is attached as Exhibit 6.

e Eventbrite, the online ticketing and event service, updated its policies to prohibit
events that would “constitute or promote . . . explicit sexual activity or
pornography.”
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/community-
guidelines.

e The “adult-ad forum” CityVibe.com disappeared two days after the President
signed FOSTA. Elizabeth Nolan Brown, “The New Law That Killed Craigslist’s
Personals Could End the Web As We’ve Known It,” THE DAILY BEAST (Mar. 23,
2018), https://www.thedailybeast.com/the-new-law-that-killed-craigslists-
personals-could-end-the-web-as-weve-known-it. A true and correct copy is
attached as Exhibit 7.

e Pounced.org, a personals website serving the “furry” community, shut down,
explaining that as a free site staffed by volunteers, it could not manage the news
burden created by potential liability under section 2412A if it did not have the
protection of section 230:

“FOSTA changes that in a way that makes sites operated by small
organizations like pounced.org much riskier to operate. FOSTA essentially
says that if we facilitate the prostitution of another person we're liable. If

you read FOSTA carefully the bill says "or facilitate” - the problem is that
“or facilitate" is ill-defined.

“We don't promote prostitution or sex trafficking. We're a personals site for
the furry community, our goal was to allow members of our community to
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 8 of 12

have a personals site dedicated solely to the community, and we've tried to
serve our community well.

“The problem is, with limited resources and a small volunteer staff, our risk
for operating the site has now significantly increased. Now if someone posts
an ad looking to exchange sex for something to pounced.org, and we don't
catch it, is that facilitating prostitution? Is it enough to simply re-train our
volunteer staff and update our terms of service?

“Do we try to filter advertisements and forum posts? Do we ask our
volunteer staff to take on the burden of reviewing all personal ads to insure
we're in compliance - and what if they miss one? If we try to implement
filtering will it be anything other than intrusive and ineffective, given the
resources of a small organization like ours?

“And we must now account for the fact that our liability to operate a service
such as pounced.org has unequivocally increased, especially given that
FOSTA explicitly makes this a criminal liability.

“We now can be held accountable for the actions of others using our service.

“In many ways this bill targets small sites like ours directly, it favors
organizations with the resources to invest in filtering technology, paid staff
and legal support staff. It is less of an impediment for big organizations,
while doing significant harm to small organizations like ours, which service
niche communities like ours. Our larger competitors are not likely to find a
large market in servicing the furry community, and so our community will
suffer.”

Archived at https://web.archive.org/web/20180503181331/http://
pounced.org/why.html. A true and correct copy is attached as Exhibit 8.

e The adult live streaming website MyFreeCams changed its policies to specifically
ban its performers and its users from engaging in any transactions, including
offering to meet up in person in exchange for anything of value.
https://wiki.myfreecams.com/wiki/Rules_and_ Guidelines.

e First Choice Pay, an online payment processer and platform used by online adult
livestreaming performers, stopped receiving or processing payments shortly after

passage of FOSTA. https://firstchoicepay.custhelp.com/.
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 9 of 12

e A number of other adult websites, such as www.myscarlettbook.com,
www.escortdesign.com/, and www.getluckyhere.com, shut down.
FOSTA Long-Term Impact on Sex Workers
17. FOSTA’s impact on online services and the sex workers who relied upon them
have directly harmed their ability to stay safe, share information, and build community. Some of
those documented harms are discussed below.
18. A 2020 community study on FOSTA’s effects states:
this law is contributing to the poverty that makes an individual more
susceptible to labor exploitation and trafficking. By censoring the way that
sex workers communicate with each other online, this law is also
responsible for the dissolution of harm reduction tactics that allow workers

to educate each other by sharing experiences with violent clients,
exploitative management, and labor exploitation.

Daniel Blunt and Ariel Wolff, Erased: The Impact of FOSTA-SESTA & the Removal of
Backpage (2020), 18 (“Erased”), https://hackinghustling.org/erased-the-impact-of-fosta-
sesta-2020/. A true and correct copy is attached as Exhibit 9.

19, Other findings of Erased include:

e “There is no evidence that FOSTA-SESTA has done anything to prevent sexual
labor exploitation. Our research shows that this law has actually put people in
more precarious financial situations that actually make individuals more
vulnerable to trafficking, as well as de-creasing access to previously established
channels of communication used to protect sex workers against violence.” Erased
at 35.

e “FOSTA-SESTA has reduced the number of sites that sex workers use to find

clients, community and share harm reduction working tips.” Erased at 19.
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 10 of 12

e “Our research suggests that individuals who work online experienced a greater
increase of violence than those who were already working on the streets after the
removal of Backpage and the passage of FOSTA-SESTA.” Erased at 23.

e “The Internet provided a space for sex workers to share resources, build
community, and advertise their services. Sex workers who use social media to
connect with community or share harm-reduction working tools may now find
themselves isolated from their trusted networks and unable to find community
members through regular searches.” Erased at 25.

20. A 2018 survey by a coalition of sex workers in Rhode Island—Call Off Your Old
Tired Ethics (“COYOTE”)—found that sex workers had lost income and tools to stay safe as a
result of FOSTA. COYOTE-Rhode Island, After FOSTA, It’s Like Hunger Games on Sex
Workers (May 22, 2018), http://coyoteri.org/wp/after-fosta-its-like-hunger-games-on-sex-
workers/. A true and correct copy is attached as Exhibit 10. A presentation analyzing the
survey’s results details how 60 percent of respondents said that had engaged in less safe work
since FOSTA’s passage and that there was a 28 percent drop in sex workers ability to screen
clients, largely because online services workers previously relied upon had shut down or
prohibited sex workers from using them. http://www.swop-seattle.org/wp-
content/uploads/2018/11/COYOTE-Survey-Results-2018.pdf. A true and correct copy is
attached as Exhibit 11.

21. News reports also described how FOSTA increased danger for sex workers
because online services they previously used were no longer available. April Glaser, There Is No
New Backpage (Feb. 13, 2019), https://slate.com/technology/2019/02/backpage-sex-workers-

fosta-sesta-switter-tryst-trafficking. html. A true and correct copy is attached as Exhibit 12.
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 11 of 12

22. | FOSTA’s removal of online spaces that sex workers used runs counter to research
that demonstrated that the presence of Craigslist in a community increased safety. Scott
Cunningham et al., Craigslist Reduced Violence Against Women,
http://scunning.com/craigslist110.pdf. A true and correct copy is attached as Exhibit 13.

23. Another study by an organization that provides housing to those who need it,
including individuals they describe as victims of sex trafficking, reported that FOSTA led to an
increase violence against sex workers and has made it more difficult for law enforcement to
pursue trafficking investigations. Research Brief After FOSTA-SESTA, The Samaritan Women’s
Institute for Shelter Care (2018) at 4-6 (“Research Brief”), https://thesamaritanwomen.org/wp-
content/uploads/2020/02/A fter-SESTA-FOSTA. pdf.

24. The Research Brief states that its purpose “was to assess whether the FOSTA-
SESTA legislation had/is having an impact on shelter agencies’ referrals or operations.”
Responses to the survey included:

e “SESTA has done absolutely nothing to improve anything in [our city]. In fact, it
has definitely made things worse. Street-level activity is up. Gang involvement in
prostitution is up. Website [sic] are still active. There has been absolutely no
improvement or change.”

e “Clients on the whole experiencing more violent assaults since no longer able to
use online platforms to advertise and screen johns.”

e “The women we interact with are frustrated by the changes and feel it makes their

jobs more dangerous.”

10
Case 1:18-cv-01552-RJL Document 34-3 Filed 08/31/20 Page 12 of 12

e “Our partners in law enforcement had to abandon several pending investigations
and have had a much more difficult time finding/locating missing youth and/or

being able to coordinate undercover sting operations.”

25. I declare under penalty of perjury of the laws of the State of Maryland that the

foregoing is true and correct to the best of my knowledge and belief.

Executed on this 28th day of August 2020 at Baltimore, Maryland.

 

 

11
